DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “comprising” should be avoided in the abstract.  “Fig. 7” should also be deleted after the end of the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 1 of the specification, lines 22-23, the reference to the claims should be replaced with descriptive language.  Applicant may wish to delete the listing of reference numerals from the last page of the specification, since the reference numerals should appear in the body of the text of the detailed description of the preferred embodiment.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

         For the same reason, applicant should consider replacing “the aperture” with --the central aperture-- twice in claim 5 and once in claim 6.  Also, in claim 6, “the air distribution device” lacks antecedent basis.
In claim 7, “each air distribution aperture” lacks antecedent basis.
In claim 8, “the first upper side” lacks antecedent basis.
In claim 9, “the walls” lack antecedent basis.
In claim 10, “the course of the walls”, “the walls”, “the course of the transport ribs” and “the transport ribs” all lack antecedent basis.
In claim 11, “the second upper side” lacks antecedent basis.  Also, with regard to instant claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “in concave”, and the claim also recites “preferably hyperboloid-like fashion” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

In claim 14, “each two shearing ribs” lack antecedent basis.
In claim 16, “the air distribution space”, “the air distribution apertures”, “the peripheral wall”, and “the insert” all lack antecedent basis.  Also, with regard to instant claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “rotationally symmetrical”, and the claim also recites “preferably conical insert” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
In claim 17, “the insert” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 4, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuei ‘914 taken together with Bielinski.
Tsuei ‘914 (Abstract; Figs. 1-3) discloses an apparatus for aerating a body of water including a floating platform (760), a motor (510) and transmission means (520,530), the output shaft of the transmission (210) being in the form of a rotatable, hollow shaft through which air flows to be delivered to the water body from a rotating, hollow agitator body formed by coupled upper and lower hyperboloid shells (310, 320), the shells having walls (400) formed therebetween to provide a structurally stable, rotatable agitator body.  Air delivered by the hollow transmission tube (210) proceeds to and through the agitator head by way of rotating hollow agitator shaft (200).  Air exits the agitator body through peripheral air outlet openings that are formed between adjacent shearing ribs (400), which provide shearing of the phases at their outer ends, the inner ends thereof forming the walls that are between and attached to the upper surface of the lower shell (320) and the lower surface of the upper shell (310).  Tsuei ‘914 fails to teach a fan and air feed line being arranged on the floating platform (760).
Bielinski (Fig. 13; col. 7, lines 15-19) discloses a floating aerator similar to that of Tsuei ‘914, wherein Bielinski utilizes an air compressor type fan (78) powered by an electric motor (79), the compressor attached fluidically with the hollow rotating agitator .
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 2, 4, 9, 13, and 14 above, and further in view of Sun et al.
The reference combination as applied to claims 1, 2, 4, 9, 13, and 14 above, substantially discloses applicant’s invention as recited by instant claims 3 and 20, except for the protective housing around the motor, transmission, fan and air line of the device.
Sun et al (9 in Fig. 1) teaches a protective housing around the mechanical drive elements of the floating aerator thereof.  It would have been obvious for an artisan at the time of the filing of the application, to provide the float mounted mechanical elements of the aerator suggested by the primary reference combination, with a protective housing cover, in view of Sun et al, since such would increase the useful life of each of the mechanical elements on the floating platform.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 2, 4, 9, 13, and 14 above, and further in view of King.
The reference combination as applied to claims 1, 2, 4, 9, 13, and 14 above, substantially discloses applicant’s invention as recited by instant claims 8 and 11, 
King (Figs. 1-3) discloses a submerged aerator having an agitator body similar to that of the primary reference combination, including a hollow interior bounded by an upper shell with ribs (22) on the upper surface thereof, and a lower shell with an upper concave surface (see 25 in Fig. 3), both features providing more rigorous turbulence in and around the agitator to increase the contact between the phases.  It would have been obvious for an artisan at the time of the filing of the application, to modify the agitator form and shape as suggested by the primary reference combination, to include ribs on the upper surface of the upper shell and provide a concave surface on the upper surface of the lower shell, in view of King, since such would improve the contact efficiency between the gas and liquid phases.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 2, 4, 9, 13, and 14 above, and further in view of Hoefken ‘769.
The reference combination as applied to claims 1, 2, 4, 9, 13, and 14 above, substantially discloses applicant’s invention as recited by instant claims 15 and 17, except for the agitator body and the insert being formed from fiber reinforced plastic.
Hoefken ‘769 (Fig. 1; col. 3, lines 41-46) discloses forming the shaft and agitator body of a ribbed agitator that is essentially formed as claimed in the instant application, from fiber reinforced plastic, since such is known to resist corrosion and weather damage better than aerator structures formed from metallic materials.  It would have been obvious for an artisan at the time of the filing of the application, to form the entire .
Allowable Subject Matter
Claims 5-7, 10, 12, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.S.B/3-26-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776